NUMBER 13-16-00542-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI C EDINBURG


BRIAN DAVID SUMLER,                                                                       Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                         On appeal from the 13th District Court
                               of Navarro County, Texas


                                            ORDER
   Before Chief Justice Valdez and Justices Benavides and Hinojosa
                           Order Per Curiam
        Appellant’s counsel, Rickey Jones, has filed a motion requesting to withdraw as

counsel.1 According to his motion to withdraw, good cause exists for him to withdraw



        1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
because he is now employed by the Travis County District Attorney’s Office. Counsel

states that the job was offered to him after he filed appellant’s brief.

       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).      In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall enter

an order to that effect. If the trial court determines that new counsel should be appointed,

the name, address, telephone number, email address, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. The trial court shall

further cause its order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                          Per Curiam

Do Not Publish.
TEX. R. APP. P. 47.2.

Delivered and filed this
the 10th day of January, 2017.

                                              2